Citation Nr: 0509039	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-36 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for service-connected residuals of fractured left elbow with 
shortening and deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel

INTRODUCTION

The appellant had active military service from February 1971 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which continued the assignment 
of a 30 percent disability evaluation for service-connected 
residuals of fractured left elbow with shortening and 
deformity.  The appellant requested a hearing in this case, 
which was conducted by the undersigned Acting Veterans Law 
Judge in December 2004.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The appellant's service-connected residuals of fractured 
left elbow with shortening and deformity are manifested by 
subjective complaints of pain and tenderness, loss of motion, 
deformity of the wrist, and swelling.

2.  The appellant does not have ankylosis of the left elbow, 
flail joint, or nonunion of the radius and ulna with flail 
false joint.


CONCLUSION OF LAW

The criteria for a schedular disability rating greater than 
30 percent for service-connected are not satisfied.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, and 4.71a, Diagnostic Codes 5205-5213 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 30 percent for service-
connected residuals of fractured left elbow with shortening 
and deformity.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
August 2003.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The record also shows that the September 2003 rating decision 
on appeal, the statement of the case (SOC), and multiple 
supplemental correspondence, also  informed the appellant of 
the types of evidence needed to substantiate his claim.  The 
August 2003 VCAA letter also specifically addressed the legal 
requirements of an increased rating claim.  Therefore, the 
Department's duty to notify has been fully satisfied.  

With respect to the timing of the VCAA notification, the 
August 2003 letter was provided to the appellant prior to the 
initial adjudication of the his claim in September 2003.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
appellant is not prejudiced because of the timing of notice.

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, VA 
outpatient treatment records, Board hearing transcript, and 
the appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded a VA examination in 
August 2003 with respect to the issue here on appeal.  
Despite the appellant's contentions, VA reexamination is not 
necessary because, as discussed below, there exists 
sufficient medical evidence to decide the appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Increased Rating Greater than 30 Percent for Service-
Connected Residuals of Fractured Left Elbow with Shortening 
and Deformity

The appellant argues that his left elbow disability is more 
severe than is contemplated by the currently assigned rating.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

The appellant's service-connected residuals of fractured left 
elbow with shortening and deformity is currently evaluated as 
30 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (2004).  The current 30 percent 
evaluation under Diagnostic Code 5212 requires impairment of 
the radius with loss of bone substance (1 inch (2.5cm) or 
more) and marked deformity.  An increased schedular rating of 
40 percent is available where the evidence shows (1) 
intermediate ankylosis of the elbow, (2) limitation of 
flexion of the forearm to 45 degrees, (3) limitation of 
extension of the forearm to 110 degrees, or (4) nonunion of 
the radius and ulna with flail false joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5205-5207, 5210 (2004).  A maximum 
schedular evaluation of 50 percent is available where the 
evidence shows unfavorable ankylosis of the elbow or flail 
joint of the elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5205, 
5209 (2004).

Normal range of motion of the elbow is: extension to 0 
degrees, flexion to 145 degrees, forearm supination to 85 
degrees, and forearm pronation to 80 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

The record consists of VA outpatient treatment records dated 
from June 2002 to October 2003 and VA examination records 
dated in August 2003.  The appellant's VA outpatient 
treatment records show, in pertinent part, a single complaint 
in October 2003 of occasional left elbow pain, which is worse 
on certain movements and prolonged work.  The appellant's VA 
examination records dated in August 2003 show that the 
appellant's subjective complaints included pain and 
tenderness, loss of motion, deformity of the wrist, and 
swelling.  The August 2003 VA examiner's objective findings 
included holds left wrist at 10 degrees of radial deviation, 
5 degrees limitation of extension of the left elbow, flexion 
to 120 degrees, pronation to 60 degrees, supination to 60 
degrees, tenderness to palpation, negative Tinel's sign over 
the ulnar nerve, and absence of the radial head as confirmed 
by x-ray.

Neither the appellant's VA outpatient treatment records dated 
in October 2003 nor his VA examination records dated in 
August 2003 warrant an increase in his service-connected 
residuals of fractured left elbow with shortening and 
deformity.  For example, the aforementioned records do not 
show (1) intermediate or unfavorable ankylosis of the left 
elbow, (2) limitation of forearm flexion to 45 degrees, (3) 
limitation of forearm extension to 110 degrees, (4) flail 
joint of the left elbow, or (5) nonunion of the radius and 
ulna with flail false joint.  In fact, the appellant August 
2003 VA examination records actually show that the appellant 
has only 5 degrees of impairment of extension and 25 degrees 
impairment of impairment of flexion.


Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted).  As indicated 
above, the appellant's VA examination records show that he 
has almost full range of motion of his left elbow/forearm.  
Therefore, in the absence of evidence which shows the 
requisite limitation of motion, ankylosis of the elbow, flail 
joint, or nonunion of the radius and ulna with flail false 
joint an increased rating of 40 or 50 percent is simply not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5205-5207, 
5209-5210 (2004).

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2003).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.

The 2003 VA examination shows, in pertinent part, that the 
appellant has almost full range of motion and thus no 
ankylosis of his left elbow.  Moreover, the appellant has not 
complained of any weakness, instability, fatigability, 
incoordination, etc.  Rather, the evidence shows that, 
despite his left elbow disability, the appellant is able to 
maintain his profession as a housekeeper, move furniture, and 
lift 60-70 pounds.  (See Board Hearing Transcript at 6-10, 
December 2004).  Thus, the current 30 percent disability 
rating adequately compensates the appellant for any pain and 
functional loss.


ORDER

Entitlement to an increased rating greater than 30 percent 
for service-connected residuals of fractured left elbow with 
shortening and deformity is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


